



COURT OF APPEAL FOR ONTARIO

CITATION:
General
    Electric Canada Real Estate Financing Holding Company v. Liberty
    Assisted Living Inc., 2013 ONCA 119

DATE: 20130222

DOCKET: C55911

Rosenberg, Juriansz and LaForme JJ.A.

BETWEEN

General Electric Canada Real Estate Financing
    Holding Company and General Electric Capital Canada Holdings Company

Applicants

and

Liberty Assisted Living
    Inc., 729285 Ontario Limited, Amir Kassam, Rahim Bhaloo
and Meyers Norris
    Penny Limited in its capacity as Receiver and Trustee in Bankruptcy of the
    Estates of 2008777 Ontario Inc., 2004631 Ontario Inc., 912087 Ontario Limited,
    729982 Ontario Limited and 2007383 Ontario Inc.

Respondents/
Respondents to the Appeal

and

Brauti Thorning Zibarras LLP in its capacity as
    former lawyers to certain of the Respondents

Interested Party/Appellant to the Appeal

Karen J. Sanchez, for the appellant

No one appearing for the respondents

Heard: February 21, 2013

On appeal from the order of Justice Peter A. Cumming of
    the Superior Court of Justice, dated July 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

On December 3, 2012 the Flom firm was removed from the record. No one
    appeared for the respondents and the respondents did not appear personally.

[2]

The appeal is allowed. Having found that the appellant was entitled to a
    lien, the motion judge imposed terms that effectively removed the lien. The
    respondents material does not identify any circumstances, at that point, to
    justify not imposing the lien or justify the terms imposed by the motion judge.

[3]

Further, the respondents failed to point to any efforts they had made to
    pay the outstanding account.

[4]

Finally, the motion judge did not identify any basis for imposing the
    terms that he did.

[5]

Accordingly, the appeal is allowed and the order of the motion judge set
    aside. An order will go declaring that the appellant is entitled to a
    solicitors lien in respect to the clients files for unpaid legal fees. The
    order may issue without approval of the respondents.

[6]

Accordingly, the appeal is allowed with costs fixed at $4,207.89
    inclusive of HST and disbursements.


